                     Case 1:21-mj-00031-RAL Document 7 Filed 03/26/21 Page 1 of 4

AO 199A (Rev. 06/19) Order Setting Conditions ofRelease                                                 Page I of   4   Pages



                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western District of Pennsylvania


                   United States of America                           )
                                  V.                                  )
                                                                      )        Case No.    1:21-mj-31
                        Jeremy J. Vorous                              )
                              Defendant
                                                                      )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:
                                                                                        Place




      on
                                                                     Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                         Case 1:21-mj-00031-RAL Document 7 Filed 03/26/21 Page 2 of 4



AO 199B (Rev. 10/20) Additional Conditions of Release                                                                               Page_2_ o f ~ Pages


                                                 ADDITIONAL CONDITIONS OF RELEASE
    Pursuant to 18 U.S.C. § 3142(c)(l)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
                              appearance of the person as required and the safety of any other person and the community.

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( D)    (6) The defendant is placed in the custody of:
            Person or organization
            Address (only if above is an organiza,ion)
            City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                          Tel. No. _ _ _ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                        Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                    Custodian                                    Date
(~)     (7)     The defendant must:
       ( [ii] ) (a) submit to 5upervision by and report for supervision to the      Pretrial Services
                    telephone number        _ _ _ _ _ _ _ , no later than
       ( D) (b) continue or actively seek employment.
       ( D) (c) continue or start an education program.
       ( D) (d) surrender any passport to:
       ( D ) (e) not obtain a passport or other international travel document.
       ( [ii] ) (f) abide by the following restrictions on personal association, residence, or travel: Travel is restricted to the Western District of Pennsylvania
                    except as necessary for travel to the District of Columbia for court appearances related to case number l:21-mj-321 in that District
       ( D ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                    including:

       (D )   (h) get medical or psychiatric treatment:

       (D )   (i) return to custody each
                                         -----
                                               at
                                                  ----
                                                       o'clock after being released at _ _ _ _ _ o'clock for employment, schooling,
                  or the following purposes:

       (•)    (i) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                  necessary.
       (@) (k) not possess a fireann, destructive device, or other weapon.
       (•)    (1) not use alcohol ( D ) at all ( D ) excessively.
       ( []) (m) not use or unlawfully possess a narcotic dmg or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
       ( D) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                  random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                  prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                  of prohibited substance screening or testing.
       (D) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
       (•)   (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                  ( D ) (i) Curfew. You are restricted to your residence every day ( D) from _ _ _ _ _ _ to _ _ _ _ _ , or ( D ) as
                               directed by the pretrial se1-vices office or supervising officer; or
                  ( D) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                              medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                              activities approved in advance by the pretrial services office or supervising officer; or
                  ( D) (iii) Home Incarcerntion. You are restiicted to 24-hour-a-day lock-down at your residence except for medical necessities and
                              court appearances or other activities specifically approved by the court; or
                  ( D ) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
                              you must comply with the location or travel restrictions as imposed by the court.
                              Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
       ([N)(q) submit to the following location monitoring technology and comply with its requirements as directed:
                   Case 1:21-mj-00031-RAL Document 7 Filed 03/26/21 Page 3 of 4




                                          ADDITIONAL CONDITIONS OF RELEASE
             ([]I ) (i)Location monitoring technology as directed by the pretrial services or supervising officer; or
             (•) (ii) Voice Recognition; or
             (•) (iii) Radio Frequency; or
             (0) (iv) GPS.
(D )    (r) pay all or part of the cost of location monitoring based upon your ability to pay as detem1ined by the pretrial services or supervising
            officer.
( [ii ) (s) report as soon as possible, to the pretrial services or supervising ofticer, every contact with law enforcement personnel, including an-ests,
            questioning, or traffic stops.
(•)    (t)
                     Case 1:21-mj-00031-RAL Document 7 Filed 03/26/21 Page 4 of 4

AO !99C (Rev. 09/08) Advice of Penalties                                                                     Page   4       of   4     Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years ,
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. TI1is sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, infmmant, or ofiicer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to smTender to serve a sentence,
you may be prosecuted for failing to appear or smTender and additional punishment may be imposed. If you are convicted of:
       (l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A tenn of imprisomnent imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                 Acknowledgment of the Defend ant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                       Erie, Pennsylvania
                                                                                            City and State




                                               Directions to the United States Marshal

       The defendant is ORDERED released after processing.
       The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place SJljilt!fl'rel:t."""--..,


Date: _ _ _ _3/26/2021
             _ _ _ _ _ _ __
                                                                                2 , , J ~ c e r ' s Signalllre

                                                                    Richard A. Lanzillo, Unied States Magistrate Judge
                                                                                        Printed name and ti!le




                    DISTRIBUTION:      COURT    DEFENDANT        PRETRIAL SERVICE       U.S. ATTORNEY        U.S. MARSHAL
